Our statute provides:
"Rescission when not affected by consent can be accomplished only by the use, on the part of the party rescinding, of reasonable diligence to comply with the following rules:
"1. He must rescind promptly upon discovering the facts which entitle him to rescind, if he is free from duress, menace, undue influence or disability and is aware of his right to rescind; and,
"2. He must restore to the other party everything of value which he has received from him under the contract; or must offer to restore the same upon condition that such party shall do likewise, unless the latter is unable or positively refuses to do so." Comp. Laws 1913, § 5936.
In my opinion the evidence in this case shows that the defendant did not rescind promptly upon discovering the facts which he claims entitled him to rescind. In short, in my opinion, the evidence in this case shows the existence of a state of facts which renders the remedy of rescission unavailable to the defendant.